CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, and Regulation S-T, Eaton Vance Special Investment Trust (the Registrant) (1933 Act File No. 2-27962) certifies (a) that the forms of prospectus and statement of additional information dated April 1, 2011 used with respect to the following series of the Registrant, do not differ from those contained in Post-Effective Amendment No. 111 (Amendment No. 111) to the Registrants Registration Statement on Form N-1A, and (b) that Amendment No. 111 was filed electronically with the Securities and Exchange Commission (Accession No. 0000940394-11-000411) on March 29, 2011. Eaton Vance Enhanced Equity Option Income Fund Eaton Vance Risk-Managed Equity Option Income Fund EATON VANCE SPECIAL INVESTMENT TRUST By: /s/ Maureen A. Gemma Maureen A. Gemma Secretary Date: April 4, 2011
